DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
With respect to claim 10, the computer readable non-transient recording medium is interpreted to be a non-transitory computer readable medium.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a transmission-reception part configured to transmit and receive data in claim 1, 8;
a first determination part configured to determine in claim 1;
a second determination part configured to determine in claim 1;
a scheme determination part configured to determine in claim 1;
the scheme determination part configured to instruct in claims 2, 3, 11, and 12;
the second determination part is configured to measure, calculate, and determine in claim 4 and 13;
the second determination part is configured to determine in claim 5 and 14;
the transmission-reception part is configured to operate in claim 6 and 15; and
the second determination part is configured to determine in claim 7 and 16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8-11, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kadaba et al. (US 2016/0277299 A1).

With respect to claim 1, Kadaba discloses: a data communication apparatus (i.e., network node with processor configured to categorize and identify ABR packet flows in Kadaba, ¶0043), comprising: 
a transmission-reception part configured to transmit and receive data between a client terminal and a server (i.e., plurality of ingress and egress ports to other network nodes and flows in Kadaba, ¶0043, fig. 6),
a first determination part configured to determine whether or not a data transmission from the server to the client terminal is based on an ABR (Adaptive Bit Rate) distribution scheme (i.e., determining incoming packet flow is an ABR flow based on traffic pattern pulse train in Kadaba, ¶0036),
a second determination part configured to determine whether or not a received data from the server maintains regularity of the ABR distribution scheme (i.e., determining a degree of correspondence to pattern match including over a period or length of flow such as 30 or 60 seconds in Kadaba, ¶0036-0037),
in a case where the data transmission from the server to the client is based on the ABR distribution scheme, a scheme determination part configured to determine the data transmission scheme upon transmitting the received data from the server to the client terminal according to a result by the second determination part (i.e., according to the ABR determination and identification, indicating the flow as ABR and additionally determining and performing service differentiation, bandwidth control, management and/or policy management in Kadaba, ¶0037, ¶0040),
wherein the transmission-reception part is configured to transmit the received data from the server to the client by the data transmission scheme determined by the scheme determination part (i.e., based on ABR determination, performing flow management on egress transmission on  links towards subscribers with flows from content providers in Kadaba, ¶0041).

With respect to claim 2, Kadaba discloses: the data communication apparatus according to claim 1, wherein the scheme determination part is configured to instruct to the transmission-reception part to transmit the received data from the server to the client terminal, by performing a bandwidth limitation that is suitable for the ABR distribution scheme, in a case where a determination result of the second determination part is "maintaining regularity" (i.e., transmitting according to bandwidth control when pattern is recognized and has correspondence to ABR in Kadaba, ¶0040).

With respect to claim 6, Kadaba discloses: the data communication apparatus according to claim 1, wherein the transmission-reception part is configured to operate as a proxy for the server (i.e., packet tracking and forwarding elements implemented in centralized controller entity between ABR sources and UE's in Kadaba, fig. 2, ¶0032).

With respect to claim 8, Kadaba discloses:
a communication system (i.e., proxy for identifying and categorizing ABR flows in Kadaba, ¶0038), comprising:
a client terminal (i.e., subscriber devices in Kadaba, ¶0041),
a server (i.e., video source data center servers in Kadaba, ¶0038),
a data communication apparatus configured to relay data between the client terminal and the server (i.e., proxy device, forwarding data packets and may include deep packet inspection functionality to distinguish ABR flows from other IP traffic in Kadaba, ¶0024),
wherein the data communication apparatus is configured according to claim 1 the transmission-reception part is configured to transmit the received data from the server to the client by the data transmission (i.e., based on ABR determination, performing flow management on egress transmission on  links towards subscribers with flows from content providers in Kadaba, ¶0041).
The limitation(s) of claim 8 are similar to those of claim(s) 1.  Therefore, claim 8 is rejected with the same reasoning as claim(s) 1.

With respect to claim 9, the limitation(s) of claim 9 are similar to those of claim(s) 1.  Therefore, claim 9 is rejected with the same reasoning as claim(s) 1.
With respect to claim 10, the limitation(s) of claim 10 are similar to those of claim(s) 1.  Therefore, claim 10 is rejected with the same reasoning as claim(s) 1.
With respect to claim 11, the limitation(s) of claim 11 are similar to those of claim(s) 2.  Therefore, claim 11 is rejected with the same reasoning as claim(s) 2.

With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 6.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 6.
With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 2.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7, 13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadaba et al. (US 2016/0277299 A1).

With respect to claim 4, Kadaba discloses: the data communication apparatus according to claim 1, wherein the second determination part is configured to:
measure a data amount related to the received data from the server per a predetermined measurement term unit (i.e., identifying based on volume over time such as number of packets or bytes over a period of time in Kadaba, ¶0037),
calculate one term as a data communicating term in which the measurement term unit where the measured data amount is larger than a predetermined threshold value continues (i.e., comparing bytes over a period of time in a flow exceeds a threshold to identify a flow; pattern recognizing cycles of client activity in Mbs capacity where client maximizes downloading in one part of the pulse cycle in Kadaba, ¶0026, ¶0036, fig. 1a), and
another term as a no-communicating term in which the measurement term where the measured data amount is equal or smaller than the predetermined threshold value continue (i.e., identifying phase in which there is little or no client activity by the client in Kadaba, ¶0026, ¶0036, fig. 1a),
set a cycle term as a term length from the data communicating term to the no-communicating term (i.e., recognize a first period of activity and a second period of no activity corresponding to a pulse duty cycle for comparison to a pattern in Kadaba, ¶0026, ¶0037), and
determine whether or not maintaining the regularity of the ABR distribution scheme, based on a first feature related to a cycle length of the cycle term (i.e., performing similarity analysis based on the duty cycle comprising the first period of activity and second period of no activity in Kadaba, ¶0037), and
on a second feature related to a data amount in the data communicating term. (i.e., identifying periods of client download activity as bytes over a period of time compared to a threshold in Kadaba, ¶0026, ¶0036, fig. 1a).
Kadaba does not explicitly disclose measuring or calculating the data amount of a communicating or no-communicating term.  Kadaba does disclose measuring or calculating a volume of data over a period (i.e., analyzing the number of packets or bytes over a period of time and comparing it to a threshold in Kadaba, ¶0036).
In combination, the analyzing and comparing the number of packets or bytes received over a period of time to a threshold and the identification of waves or pulses of client download activity would suggest the measurement or calculation of the amount of data observed during communication and no-communication transmission phases.
Based on Kadaba, it would have been obvious to one of ordinary skill in the art it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods to yield predictable results.

With respect to claim 7, Kadaba do(es) not explicitly disclose determining regularity if a single session.  Kadaba discloses: the data communication apparatus according to claim 1, wherein the second determination part is configured to determine whether or not the received data maintains regularity of the ABR distribution scheme, wherein the received data are limited to be in a same session (i.e., determining that a single or different sessions are used by the client for downloading ABR segments; determining if the different sessions are a single content flow in Kadaba, fig. 2, ¶0039)
In combination, the determination of correspondence with ABR patterns based on similarity analysis and the determination of clients that may use different HTTP sessions and correlating if the different sessions are a single flow would suggest detecting multiple sessions from a client and determining that the flow does not correspond to ABR clients that use a single session for downloading segments
Based on Kadaba, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods to yield predictable results.

With respect to claim 13, the limitation(s) of claim 13 are similar to those of claim(s) 4.  Therefore, claim 13 is rejected with the same reasoning as claim(s) 4.
With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 7.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 7.
With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 4.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 4.


Claim(s) 3, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadaba et al. (US 2016/0277299 A1) in view of Rodbro et al. (US 2011/0312283 A1).

With respect to claim 3, Kadaba discloses transmitting according to bandwidth control when pattern is recognized and has correspondence to ABR (¶0040).  Kadaba do(es) not explicitly disclose the following.  Rodbro, in order to adapt to dynamic network and application conditions and requirements for optimizing bandwidth usage of multiple applications (¶0009, ¶0010), discloses: the data communication apparatus according to claim 2, wherein the scheme determination part is configured to instruct to the transmission-reception part to transmit the received data from the server to the client terminal, by canceling the bandwidth limitation, in a case where the determination result of the second determination part is "not maintaining regularity" (i.e., canceling a bandwidth limitation dynamically according to a change in network and bandwidth requirements of real-time applications in Rodbro, ¶0010)
In combination, implementation of bandwidth control when a flow is determined to be forwarded based on determining correspondence with ABR flows and cancelling a bandwidth limitation based on the change in network requirements or the application no longer being active suggests the cancellation of bandwidth limitation if the flow no longer corresponds with ABR.
Based on Kadaba in view of Rodbro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Rodbro to improve upon those of Kadaba in order to adapt to dynamic network and application conditions and requirements for optimizing bandwidth usage of multiple applications.

With respect to claim 12, the limitation(s) of claim 12 are similar to those of claim(s) 3.  Therefore, claim 12 is rejected with the same reasoning as claim(s) 3.

With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 3.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 3.


Claim(s) 5, 14, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadaba et al. (US 2016/0277299 A1) in view of Tagore (US 9,246,828 B1).

With respect to claim 5, Kadaba discloses determining incoming packet flow is an ABR flow based on traffic pattern pulse train of client activity (¶0036).  Kadaba do(es) not explicitly disclose the following.  Tagore, in order to improve dynamic traffic management based on adjustments according to characteristics of the traffic (col. 1 lines 35-39), discloses: the data communication apparatus according to claim 4, wherein the second determination part is configured to:
determine that the ABR distribution scheme maintains regularity in a case where a change ratio of the data amount between a first cycle term and a second cycle term which sequences to the first cycle term is smaller than a first upper limit value (i.e., detecting a threshold amount of change in packets per second, therefore a change (ratio) in packets between intervals of time such as one second; if below a threshold, then no change in regularity or sampling rate in Tagore, col. 5 lines 32-43), and
a change ratio of the cycle length between the first cycle term and the second cycle term is smaller than a second upper limit value (i.e., detecting a threshold amount of change in packets per second, therefore a change (ratio) in the interval of time to receive the same number of packets; sample rate is given as number of packets received per packet sampled; if change in length of time to receive the same packets is below a threshold, then no change in regularity or sampling rate in Tagore, col. 5 lines 32-43).
The combination of identifying a periodic pulse pattern corresponding to adaptive bitrate streaming and detecting a change in data received in an interval or change in time interval for receiving set amount of data would suggest the determination of regularity or consistency in a packet or traffic flow.
Based on Kadaba in view of Tagore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Tagore to improve upon those of Kadaba in order to improve dynamic traffic management based on adjustments according to characteristics of the traffic.

With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 5.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 5.

With respect to claim 20, the limitation(s) of claim 20 are similar to those of claim(s) 5.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
6/11/2022

/S. L./
Examiner, Art Unit 2447    

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447